Citation Nr: 0412935	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Whether new and material evidence has been secured to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been secured to 
reopen a claim of entitlement to service connection for 
residuals of scarlet fever.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from October 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for hearing loss and for 
residuals of scarlet fever.

The veteran presented oral testimony at a personal hearing in 
October 2003 before the undersigned Veterans Law Judge.  

As discussed below, the issues of entitlement to service 
connection for hearing loss and for residuals of scarlet 
fever are reopened.  Further development is needed, however, 
and these issues are being REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  In a May 1946 rating decision, the RO denied entitlement 
to service connection for residuals of scarlet fever.  The 
veteran did not appeal this decision.

2.  The evidence received since the May 1946 rating decision 
is new and material, does relate to an unestablished fact 
necessary to substantiate the claim, is not cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record, does raise a reasonable possibility of 
substantiating the claim. 

3.  In an April 1984 rating decision, of which the veteran 
was notified in May 1984, the RO denied entitlement to 
service connection for hearing loss.  The veteran did not 
appeal this decision.

4.  Evidence received since the April 1984 RO decision is new 
and material, does relate to an unestablished fact necessary 
to substantiate the claim, is not cumulative and redundant, 
and by itself or in connection with the evidence previously 
of record, does raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1946 RO decision denying entitlement to service 
connection for residuals of scarlet fever is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of scarlet 
fever was received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103, 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).

3.  The April 1984 RO decision denying entitlement to service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for hearing loss was 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the veteran of the evidence needed to 
substantiate his claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).    

The veteran seeks entitlement to service connection for 
hearing loss and for residuals of scarlet fever.  A review of 
the claim file shows, however, that these issues have been 
previously denied.  The veteran contends that the evidence he 
has submitted is new and material, warranting reopening and a 
grant of his claims for service connection for hearing loss 
and for residuals of scarlet fever.  

The veteran's original claim received in May 1946 sought 
entitlement to service connection for otitis media, an 
infection of the middle ear, that began in January 1944 at 
Great Lakes, Illinois and bothered him again in December 1945 
while aboard USS LST 1034 with no recurrence since that time.  
He also claimed entitlement to service connection for scarlet 
fever that occurred in January 1944.  He received treatment 
for scarlet fever at the U.S. Naval Hospital at Great Lakes 
in January 1944.

Service medical records show that the veteran was treated in 
December 1943 for otitis media, acute, of the right ear.  He 
complained of an earache and it was noted that he had a cold 
for three days and that his ear began to pain following 
swimming the previous day.  After treatment with a heat lamp 
for approximately two days, he was returned to duty.  In 
January 1944, he was initially diagnosed with acute 
tonsillitis which was changed to a diagnosis of scarlet 
fever.  He was hospitalized for treatment and after several 
weeks he was well and returned to duty.  A report of his May 
1946 separation examination showed no disease or defects of 
the ears.  His hearing was 15/15 bilaterally for whispered 
voice and spoken voice, and 15/15 binaural for spoken voice.  
No residuals of scarlet fever were noted.  

In a May 1946 rating decision, the RO denied entitlement to 
service connection for otitis media of the right ear and 
residuals of scarlet fever as they were not found on the May 
1946 examination.  

In April 1984, the veteran submitted a claim for entitlement 
to service connection for a hearing condition that began in 
November 1943.  With his claim he submitted medical 
statements.  In an August 1975 letter, J.E.A., M.D. wrote 
that the veteran had fluid in the left middle ear for which 
he received treatment.

In a March 1983 letter J.M.H., M.D., the plant physician for 
the veteran's employer, wrote that the veteran had a 
bilateral hearing loss since he started working at that 
company in 1959.  

In January 1984, J.P.S., M.D., wrote that he had treated the 
veteran for approximately ten years for a bilateral ear 
disability and chronic sinus condition.  Dr. J.P.S. noted 
that during his military service the veteran apparently froze 
his ears after swimming in December and developed a severe 
otitis media without suppuration.  Shortly thereafter he was 
hospitalized for 29 days with scarlatina or scarlet fever.  
His assigned duty was as a gunners mate for 3 years.  Since 
that time he had experienced progressive and severe bilateral 
hearing loss.  Dr. J.P.S. noted that the veteran had received 
periodic treatment from Dr. J.E.A. but that they had been 
unable to achieve any satisfactory help for the veteran's 
hearing condition.  The diagnosis was otosclerosis and a 
hearing aid was necessary for improvement on his condition.  

After review of the service medical records and the private 
medical statements submitted with the claim, in an April 1984 
rating decision, the RO denied entitlement to service 
connection for otitis media, hearing loss, and otosclerosis.  
There was no evidence of the veteran acquiring a hearing loss 
which was incurred in or aggravated by service.  His otitis 
media in service was considered an acute condition with no 
chronicity or continuity of complaints.  The veteran was 
notified of the denial by letter dated in May 1984.

In December 2001 the veteran submitted a formal claim of 
entitlement to service connection for hearing impairment, 
hearing loss, and residuals of scarlet fever.  In an attached 
statement he wrote that in service he had to jump in water in 
below zero degree weather.  The inside of his ears were 
frozen and the doctor told him that he could not be exposed 
to loud noises; however, he continued as a Gunner's Third 
Mate.  He was also in a military hospital for scarlet fever 
for 29 days and believed that his hearing loss was related to 
the scarlet fever.  He indicated that he would be submitting 
evidence to support his claim.  

The veteran submitted military personnel records that show he 
was a gunner's mate in service.  The veteran submitted 
medical records from his employment for the period from 1959 
to 1993 showing bilateral hearing loss.  He had bilateral 
hearing loss in 1959, which worsened, during his employment.  

At a September 2001 VA audiology consultation, the physician 
noted the veteran's history of noise exposure in service and 
at an industrial plant for 28 years.  The diagnosis was 
bilateral hearing loss that would present the veteran with 
significant speech intelligibility deficits bilaterally.  

A February 2002 VA Ear, Nose, and Throat clinic consultation 
noted that the veteran was referred for evaluation because of 
persistent serous secretions on both ears.  The impression 
was mixed hearing loss.  The conductive components were 
essentially resulting from the serous effusions.  

At his hearing, the veteran testified that when he first went 
to work in the 1950s for the company where he was employed 
for approximately 25 years, he was told that he had a hearing 
problem.  While there he had yearly examinations that showed 
progression of his hearing loss.  His job required the 
wearing of ear protection in specified areas.  He sought 
treatment from private doctors and then in the 1980s sought 
treatment from VA.  He had four ear operations by a private 
doctor.  He was not given a medical opinion as to why he was 
having ear problems.  The doctors, both private and VA, from 
whom he received treatment, did not talk about what had 
caused the veteran's hearing problems.  The veteran's 
representative clarified that the claim for residuals of 
scarlet fever included hearing loss.  The veteran, through 
his representative, claimed that scarlet fever can also cause 
problems with scarring of the ears and the progression will 
then eventually require treatment.  He had last been treated 
at a VA Medical Center approximately six months earlier.

At his hearing, he submitted additional evidence consisted of 
pages of information on otosclerosis, acute otitis media, 
common diseases of the external and middle ear, and scarlet 
fever downloaded from medical sites on the Internet and 
waived RO consideration.  In January 2004, the veteran 
submitted additional evidence including a December 2003 
audiology evaluation.  

Analysis

In a May 1946 rating decision the RO denied entitlement to 
service connection for hearing loss and for residuals of 
scarlet fever as no residuals were shown.  The veteran did 
not appeal this decision; thus, it is a final decision.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).  At the time of the claim, the RO considered 
the service medical records and the report of the May 1946 
separation examination.  

In an April 1984 rating decision, the RO denied on the merits 
entitlement to service connection for hearing loss, otitis 
media and otosclerosis.  There was no evidence of hearing 
loss in service.  At the separation examination there was no 
evidence of otitis media and the veteran's hearing was 15/15 
bilaterally.  The RO concluded that there was no evidence of 
the veteran acquiring a hearing loss which was incurred in or 
aggravated by service.  The veteran's otitis media in service 
was considered an acute condition with no chronicity or 
continuity of complaints.  The veteran was notified of the 
decision and his procedural and appeal rights by letter dated 
in May 1984.  The veteran did not appeal this decision; thus, 
it is a final decision.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  The evidence considered 
at the time of the claim consisted of the veteran's claim, 
service medical records to include the report of the 
separation examination, and private medical statements 
showing that the veteran had bilateral hearing loss, had been 
treated for a bilateral ear disability and chronic sinus 
condition, and had a diagnosis of otosclerosis.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  To reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2003).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

In December 2001, the veteran attempted to reopen his claim 
for service connection for hearing loss and for residuals of 
scarlet fever.  The Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board.  See Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

The evidence received into the record since the May 1946 
denial of service connection for scarlet fever includes 
statements and testimony from the veteran about having 
scarlet fever in service, private and VA medical records 
showing that the veteran has bilateral hearing loss, has 
received treatment for fluid in the left middle ear, 
treatment for a bilateral ear disability, and a chronic sinus 
condition.  Such evidence, presumed credible, bears 
substantially upon the specific matters under consideration 
as it relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claim.  Consequently, the claim of 
entitlement to service connection for residuals of scarlet 
fever is reopened.

The evidence received into the record since the April 1984 
denial of entitlement to service connection for hearing loss 
includes statements and testimony from the veteran about his 
hearing loss, VA medical records showing that the veteran had 
serous effusions of both ears that affected his hearing and 
medical literature from Gallaudet library showing that 
complications from scarlet fever may cause deafness.  Such 
evidence, presumed credible, bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claim.  
Consequently, the claim of entitlement to service connection 
for hearing loss is reopened.

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation, is not cumulative and redundant, 
and does raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  Accordingly, the claim 
is reopened.  38 U.S.C.A. § 5108.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for hearing loss 
is reopened and the appeal is granted to this extent only.

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for residuals of 
scarlet fever is reopened and the appeal is granted to this 
extent only.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claims for service connection for hearing loss and for 
residuals of scarlet fever.  Further development of medical 
evidence is necessary to decide this claim.  

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request outpatient 
treatment records from the Chillicothe VA 
Medical Center from July 2002 to the 
present.  

3.  After obtaining from the veteran the 
necessary authorization for release of 
medical records and identifying 
information regarding private medical 
treatment that involved several ear 
surgeries about which he testified at his 
October 2003 hearing, the VBA AMC should 
request the pertinent medical treatment 
records.   

4.  After completing numbers 1-3 above to 
the extent possible, the VBA AMC should 
schedule the veteran for an ENT 
examination to determine the presence of 
any current residuals of scarlet fever 
that occurred in service.  The claims 
file must be made available to the 
examiner and the examiner should state 
that the claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  
The ENT examiner must express an opinion 
as to is it at least as likely as not 
that any ENT disorder(s) found on 
examination, to include hearing loss, is 
(are) etiologically or causally related 
to (1) the scarlet fever that the veteran 
suffered in service or to (2) any 
incident of service.  Any opinions 
expressed should be accompanied by a 
complete rationale.

5.  After completing numbers 1-3 above 
to the extent possible, the VBA AMC 
should schedule the veteran for a VA 
audiology examination to determine the 
etiology of any current hearing loss 
disorder.  The claims file must be made 
available to the examiner and the 
examiner should state that the claims 
file was reviewed.  The examination 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.  The examiner must 
express an opinion as to is it at least 
as likely as not that any hearing loss 
disorder(s) found on examination is 
(are) etiologically or causally related 
to any incident of service origin to 
include scarlet fever, claimed acoustic 
trauma as a gunner's mate, and otitis 
media experienced in service.  Any 
opinions expressed should be accompanied 
by a complete rationale.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO 
and/or VBA AMC.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



